IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE
                                    February 16, 2001 Session

           CYNTHIA LEE COPPAGE v. GRADY OTHER COPPAGE

                       Appeal from the Circuit Court for Hamilton County
                          No. 98-D-1482    L. Marie Williams, Judge

                                       FILED APRIL 19, 2001

                                   No. E2000-01630-COA-R3-CV


At issue in this divorce case is the trial court’s valuation and division of two parcels of real property
and the court’s decree with respect to the parties’ credit card debt. The husband appeals, arguing that
the trial court erred (1) in its valuation and division of the two properties; and (2) in denying his post-
trial motion to sell the two parcels and divide the proceeds equally. The wife asserts as an additional
issue that the husband should be required to place in his sole name the credit card debt assigned to
him by the trial court. We find and hold that the wife’s request is a reasonable one, and, accordingly,
modify the trial court’s judgment so as to require the husband to convert the debt over into his name
by no later than December 31, 2001. As modified, the judgment is affirmed.

            Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                          Affirmed as Modified; Case Remanded

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which HOUSTON M. GODDARD ,
P.J., and D. MICHAEL SWINEY, J., joined.

Alan R. Beard, Chattanooga, Tennessee, for the appellant, Grady Other Coppage.

Richard A. Schulman and Brenda R. Grant, Chattanooga, Tennessee, for the appellee, Cynthia Lee
Coppage.

                                               OPINION

                                             I. Introduction

       Cynthia Lee Coppage (“Wife”) met Grady Other Coppage (“Husband”) in October, 1995.
Following their engagement in December, 1995, Wife sold her home, quit her job, and moved to
Chattanooga where Husband lived. They married on April 9, 1996. The parties separated in early
1998.
        Wife filed for divorce on June 30, 1998. Husband counterclaimed, seeking a divorce and
other relief. The trial court appointed an appraiser for the purpose of appraising 11 parcels of real
estate. The appraiser’s final report on the various properties was not delivered to the parties until
the Saturday before the start of the trial on Monday. When Husband’s counsel objected to the
admission of a separate appraisal done by an expert retained by Wife, the trial court ruled that its
order appointing an appraiser did not preclude either party from presenting proof from other experts.

         On appeal, Husband takes issue with the valuation and division of two of the eleven parcels
of real property before the trial court. Wife raises a separate issue regarding certain credit card debt.

                                  II. Dellwood Apartment Complex

        Husband had full time employment. In addition, he owns and operates several rental
properties. Approximately three weeks before the parties’ marriage, Husband purchased an
apartment complex at 205 Dellwood Place (“Dellwood”) in Chattanooga for $360,000. Dellwood
was refinanced in both names after the parties married. The property was extensively renovated
beginning just a few days after it was purchased on March 15, 1996. The renovations continued for
several months after the parties’ marriage.

        The parties agreed that Wife would assist Husband in the rental business. Wife set up an
office in the parties’ home and assisted in managing the properties, including Dellwood. Although
she paid the bills, reconciled the bank accounts, and did the bookkeeping, she was only at the
properties sporadically. Husband testified that he had a second phone line installed because Wife
did not enjoy talking to the tenants. Wife denied that this was the reason for the installation of the
second phone line.

        The court-appointed appraiser, William S. Latimore, estimated Dellwood’s market value to
be $412,800. He stated that he was confident of his valuation, but he also testified that he would
have had a greater degree of confidence in the valuation had Husband not maintained the data
regarding the rental properties as a single entity. Wife’s appraiser, Henry Glascock, had appraised
Dellwood in July, 1996. At that time, he found the property to be worth $500,000. He testified that,
in his expert opinion, he “would not be surprised if the current value would be five hundred
thousand.” It is interesting to note that Husband had valued Dellwood at $500,000 on a financial
statement dated February 10, 1999.

                                        III. Marital Residence

       The parties referred to the marital home as Greystone. With respect to this property, Wife
contributed $8,440 to the down payment on the lot. While Wife made none of the payments on the
home, Husband conceded that she did much of the work on the residence and environs while
Husband was working elsewhere. When she left, Wife withdrew $10,000 from a joint checking
account, informing Husband that she was taking what she had put toward the purchase of Greystone.
Wife valued the home at $300,000, and Latimore valued it at $285,000.


                                                  -2-
                                       IV. Credit Card Debt

         When the parties met, Husband had a number of high-interest rate credit cards. The unpaid
balances on these cards escalated after the parties’ marriage. In order to address this problem, Wife
obtained some low-interest rate cards in her name alone. She then transferred the balances on
Husband’s cards to her low-interest rate cards, and her cards were then used to finance purchases for
the rental business. Husband told Wife that he would pay the balances on her cards, and, at the time
of trial, he had been paying on them, albeit generally after the applicable due dates.

                                   V. The Trial Court’s Findings

      The trial court granted a divorce to the parties. The trial court’s finding with respect to
Dellwood is as follows:

               [Husband] purchased 205 Dellwood prior to the marriage. However,
               he refinanced the property and placed it in both names. The Court
               finds 205 Dellwood is marital property because of the contributions
               made by both of the parties. The Court finds the current value is
               $450,000.00. The debt on the property is $357,000.00. The net
               equity is $93,000.00. The Court further finds [Wife’s] contribution
               is $46,500.00 and awards the property to [Husband] but requires he
               pay [Wife] $46,500.00 for her interest.

With respect to Greystone, the court stated that

               9102 Greystone Valley is the marital residence which was purchased
               during the marriage. Both parties contributed to this property. The
               equity in the property is $57,000.00 to be divided equally between the
               parties, each to receive $28,500.00. The property is either to be sold
               or [Husband] will buy out [Wife’s] interest.

       The trial court further ordered that Husband pay the credit card debt at issue.

         Each of the parties filed a motion to alter or amend the judgment. In response to these
motions, the trial court ordered that Husband pay Wife her $46,500 share of Dellwood, as well as
her $28,500 share of Greystone, within six months. With respect to the credit card debt, the court
ordered “[t]hat [Husband] shall use his best efforts to change the credit cards that he is to pay over
into his name and that he is to indemnify and hold [Wife] harmless on those credit card debts and
he is to keep those credit card debts promptly paid on time.” The court denied Husband’s motion
to alter or amend in all respects, including his request that the court order the properties be sold and
the proceeds divided equally.




                                                   -3-
       Husband now appeals, asserting that the trial court erred in its valuation and division of
Dellwood and Greystone and that the trial court erred in denying his post-trial motion to sell the
properties and divide the proceeds equally. Wife asserts as an additional issue that “Husband should
be required to change the credit cards into his name individually, and hold [Wife] harmless.”

                                        VI. Standard of Review

       Since this is a non-jury case, our review is de novo upon the record of the proceedings below.
That record comes to us with a presumption of correctness as to the trial court’s factual findings, a
presumption that we must honor unless the evidence preponderates against those findings. Tenn.
R. App. P. 13(d). We review the trial court’s conclusions of law de novo with no presumption of
correctness. Adams v. Dean Roofing Co., 715 S.W.2d 341, 343 (Tenn. Ct. App. 1986).

                                            VII. Discussion

                                  A. Dellwood Apartment Complex

         With respect to the valuation of Dellwood, Husband argues that the trial court erred in not
relying exclusively upon the court-appointed appraiser. He contends that the court should not have
considered Glascock’s opinion as to the value of this apartment complex. Husband also claims that
the trial court erred in failing to account for required closing costs, real estate fees, and back property
taxes of $30,673.

        The value to be placed on an asset in a divorce case is a question of fact. Kinard v. Kinard,
986 S.W.2d 220, 231 (Tenn. Ct. App. 1998). In making this determination, the trial court is to
consider all relevant evidence, and, if the evidence is conflicting, the court “may assign a value that
is within the range of values supported by the evidence.” Id. An appellate court is to presume a trial
court’s factual determinations are correct unless the evidence preponderates against them. Id. If the
evidence preponderates against the trial court’s valuation of an asset, it will be set aside, even if the
valuation is within the range of proof. Loyd v. Loyd, 860 S.W.2d 409, 411 (Tenn. Ct. App. 1993).

        We are of the opinion that the trial court did not err in valuing Dellwood. First, we agree
with the trial court that its order appointing an independent appraiser cannot be read to prohibit either
of the parties from presenting testimony from other experts. The court-appointed appraiser valued
the property at $412,800, but he stated that his valuation was hindered to a degree by Husband’s
record-keeping. Wife’s appraiser had appraised the property four years prior to the trial, at which
time he had determined the property’s value to be $500,000. He opined that the current value was
probably also $500,000. Moreover, Husband himself estimated the value of the property to be
$500,000 on a 1999 financial statement.

       The trial court had before it the testimony of two experts on the fact question of the valuation
of Dellwood. The court below was not required to accept, at face value, the testimony of either
expert. Airline Constr., Inc. v. Barr, 807 S.W.2d 247, 264 (Tenn. Ct. App. 1990). In the final


                                                   -4-
analysis, the credibility of the experts and the weight to be given their testimony were questions for
the trier of fact. See, id. The proof before the trial court, and now before this Court, including
Husband’s 1999 financial statement, establishes a range of value of $412,800 to $500,000. The trial
court heard all of the evidence on this subject, including testimony regarding the extensive
renovations undertaken after Husband purchased the property in March, 1996. The evidence does
not preponderate against the trial court’s determination that the property is worth $450,000.

        Husband next argues that Wife’s contributions to Dellwood do not justify the trial court’s
award to her of fifty percent of the equity in that property. Husband also calls to our attention that
the trial court opined that Wife’s testimony regarding her contributions was “overstated and not
credible.”

       Courts are directed to divide marital property in accordance with the statutory factors found
in T.C.A. § 36-4-121(c) (Supp. 2000). One of these factors is

                [t]he contribution of each party to the acquisition, preservation, [or]
                appreciation…of the marital or separate property, including the
                contribution of a party to the marriage as homemaker, wage earner or
                parent, with the contribution of a party as homemaker or wage earner
                to be given the same weight if each party has fulfilled its role.

T.C.A. § 36-4-121(c)(5). “[A]n equitable property division is not necessarily an equal one. It is not
achieved by a mechanical application of the statutory factors, but rather by considering and weighing
the most relevant factors in light of the unique facts of the case.” Batson v. Batson, 769 S.W.2d
849, 859 (Tenn. Ct. App. 1988).

        “Generally, the fairness of the property division is judged upon its final results.” Watters v.
Watters, 959 S.W.2d 585, 591 (Tenn. Ct. App. 1997). Appellate courts are to defer to a trial court’s
division of marital property unless the trial court’s decision is inconsistent with the statutory factors
or is unsupported by the preponderance of the evidence. Brown v. Brown, 913 S.W.2d 163, 168
(Tenn. Ct. App. 1994).

        We find that the trial court’s division of Dellwood is not inconsistent with the statutory
factors or unsupported by the preponderance of the evidence. The property was refinanced in both
names after the parties were married. The evidence indicates that Wife participated in the rental
business with Husband by paying the bills, reconciling the bank accounts, and doing the
bookkeeping. We conclude that the evidence does not preponderate against a finding that Wife made
a meaningful contribution to the rental business.

        Husband further argues that the trial court’s division of Dellwood is inconsistent with its
finding that Wife’s asserted contributions were overstated and not credible. It is true that the trial
court, in its initial judgment, stated the following:



                                                  -5-
               Whereas, [Wife] claims a substantial role in the appreciation of these
               properties, the Court does not find her testimony in this regard
               credible. This is a marriage of short duration and one in which she
               did work to maintain the home of the parties. However, the Court
               finds her asserted contributions overstated and not credible.

This statement by the trial court was made following the court’s discussion of all 11 of the parcels
of property at issue before the court. The court awarded all of the properties, save Dellwood and
Greystone, exclusively to Husband. Because Dellwood and Greystone were consistently treated
differently by the trial court, we are of the opinion that the court’s statement quoted above was
intended to pertain only to the nine parcels awarded exclusively to Husband.

        We find and hold that the trial court did not err when it awarded Wife fifty percent of the
equity in Dellwood. Furthermore, considering the overall division of property in this case, we find
no error in the fact that the final judgment, in effect, burdens Husband with certain expenses,
including property taxes, associated with Dellwood.

                                           B. Greystone

       With respect to Greystone, Husband argues that the trial court erred in valuing Greystone at
$300,000. He concedes Wife’s substantial contributions to this parcel of property during the parties’
marriage.

        We find that the trial court did not err either in valuing or dividing the Greystone property.
The court-appointed appraiser valued the property at $285,000 and Wife valued the property at
$300,000. The trial court found the value to be $300,000 and divided the net equity of $57,000
equally between the parties. Again, this valuation is within the range of the proof and we find that
the evidence does not preponderate against it. Furthermore, we find the equal division to be
equitable in this case and not to be inconsistent with the statutory factors or contrary to the weight
of the evidence. Accordingly, we find no error in the trial court’s treatment of Greystone.

                                 C. Husband’s Post-Trial Motion

       Husband next argues that the trial court gave no reason for denying his post-trial motion
seeking to sell the property and equally divide the proceeds. He contends that this absence of
comment means that there is no basis in fact to which we can attach a presumption of correctness
on appeal. He asserts that the evidence preponderates against the trial court’s denial of his motion.

        We find no error in the action of the trial court denying Husband’s motion to alter or amend.
We note that Husband, in his brief, states that should we grant his request to order a sale, he “would
request that he be given first option of matching the buyer, and be allowed a buyout of [Wife’s]
interest, taking into account all reasonable and necessary closing costs, including the payment of
back taxes on Dellwood incurred during the marriage.” We are of the opinion that this argument


                                                 -6-
reveals that Husband is quibbling not with the fact that the trial court refused to order a sale, but
rather with the trial court’s valuation of the subject properties and the fact that the trial court
established Wife’s monetary entitlement as a result of that value. We find no error in the fact that
the trial court established the values of these two properties based upon the proof before it rather than
upon a court-ordered sale. Based on Husband’s request that he be permitted to match any offer if
a sale would be ordered by the court and the fact that Husband obviously intends to continue in the
rental business, we cannot say that the trial court’s approach is wrong.

                                         D. Credit Card Debt

        On appeal, Wife asserts that Husband should be required to immediately change the credit
cards into his sole name and to hold Wife harmless. She asserts that Husband often pays the bills
late, thereby adversely affecting her credit, and she desires to ensure that Husband pay down the
balances in a timely fashion.

         We note that Husband is correct in stating that the trial court only ordered him to use his best
efforts to accomplish this task. We agree; but we also understand Wife’s concern that the principal
of these debts may never be paid down or that the payment of these debts will extend over a long
period of time, in either event, to the detriment of her credit. For this reason, we modify the trial
court’s judgment so the judgment will provide that Husband will either transfer the credit card
balances into his sole name or pay them off completely by no later than December 31, 2001.
Without such a modification, there is a real danger that Husband will be able to abuse Wife’s credit
by slow-paying the credit cards over many years. In our judgment, such a result is not equitable in
this case.

                                           VIII. Conclusion

        The judgment of the trial court is modified as indicated in this opinion. As modified, the trial
court’s judgment is affirmed. This case is remanded for the entry of an order consistent with this
opinion and for collection of costs assessed below, all pursuant to applicable law. Costs on appeal
are taxed to the appellant.


                                                        __________________________________
                                                        CHARLES D. SUSANO, JR., JUDGE




                                                  -7-